


110 HR 6687 IH: Fuel Immigration Enforcement

U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6687
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2008
			Mr. Mitchell (for
			 himself, Mr. Shuler, and
			 Mr. Shays) introduced the following
			 bill; which was referred to the Committee
			 on Homeland Security
		
		A BILL
		To require the Secretary of Homeland Security to
		  calculate the cost of fuel expenses for vehicles of United States Immigration
		  and Customs Enforcement according to gasoline prices reported by the Energy
		  Information Administration Gasoline and Diesel Fuel Update.
	
	
		1.Short titleThis Act may be cited as the
			 Fuel Immigration Enforcement
			 Act.
		2.Calculation of fuel
			 expenses for vehicles of United States Immigration and Customs
			 EnforcementThe Secretary of
			 Homeland Security shall calculate, on an annual basis, the cost of fuel
			 expenses for all vehicles owned or operated by United States Immigration and
			 Customs Enforcement according to gasoline prices reported by the Energy
			 Information Administration Gasoline and Diesel Fuel Update, and report to the
			 Committee on Homeland Security of the House of Representatives and the
			 Committee on Homeland Security and Governmental Affairs of the Senate the cost
			 of such fuel expenses.
		
